Citation Nr: 18100053
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-34 193
DATE:
	 
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
Entitlement to an initial disability rating of 70 percent, but not higher, for service-connected posttraumatic stress disorder (PTSD) is granted.  
Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is granted.
FINDINGS OF FACT
1.  Throughout the period on appeal, the Veterans service-connected PTSD resulted in occupational and social impairments with deficiencies in most areas.
2.  Throughout the period on appeal, the Veterans service-connected disabilities have precluded him from maintaining substantial gainful employment.
CONCLUSIONS OF LAW
1.  Throughout the duration of the appeal, the criteria for a disability rating of 70 percent, but not higher, for service-connected PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).  
2.  Throughout the duration of the appeal, the criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran has active duty service in the United States Army from September 1967 to April 1970.  He has service in the Republic of Vietnam and was awarded a Vietnam Service Medal and a Vietnam Campaign Medal, among other commendations.  
In January 2018, the Veteran testified before the undersigned Board of Veterans Appeals (Board) Veterans Law Judge via videoconference.  A transcript of the hearing was prepared and added to the record.  
Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
 
1. PTSD 
Disability ratings are determined by applying the criteria set forth in the Department of Veterans Affairs (VA) Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the persons ordinary activity, 38 C.F.R. § 4.10 (2017).   See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found  a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
The Veteran has service-connected PTSD which has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides: 
A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.
A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.
A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.
The Veterans service-connected PTSD is rated as 50 percent disabling throughout the duration of the appeal.  Therefore, to warrant a higher disability rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or meet the criteria for a 100 percent rating.  
In March 2012 the Veteran sought treatment at VA for complaints of suicidal ideation.  He went to the emergency room soon thereafter and was stabilized.  Four months later the Veteran had additional inpatient mental health treatment as a result of further suicidal ideation.  
In May 2013 the Veteran underwent VA examination in connection with his claim.  At the time he reported that he had insomnia and that he was only sleeping four hours per night with persistent nightmares.  He asserted that he had depression and he reported having more depressed days than not, and that he had suicidal thoughts at time.  The Veteran indicated that he had a loss of interest in activities and that he experienced occasional crying spells; he also reported having hopelessness and low motivation.  The Veteran reported that he had involuntary weight loss as a result of his mental health symptoms.  During the mental status examination the Veteran exhibited low mood, restricted affect, and some auditory hallucinations were reported, but he had good speech and eye contact as well as logical judgment and insight.  The Veteran was diagnosed with PTSD, and the VA examiner noted that the Veteran continued to experience recurrent and intrusive distressing recollections about experiences he had in Vietnam and that he had hyperarousal symptoms to include insomnia, irritability, anger, impaired concentration, hypervigilance, and an exaggerated startle response, as well as avoidance symptoms and depression.  
In June 2013 the Veteran had a private psychological evaluation with a psychologist, and at the time the psychologist noted that the Veteran depended on others for his activities of daily living, to include grocery shopping, meal preparation, and managing finances.  The Veteran indicated that he was able to use public transportation independently.  Socially, the Veteran indicated that he no longer attended church or commingled with others; he asserted that he was angered quickly and distrustful of others, and so he preferred being alone.  His ex-wife reported that the Veteran engaged in social isolation, and that he had symptoms of paranoia, nightmares, crying spells, and panic attacks.  During the mental status examination the Veterans affect and mood were blunt and restricted, and he reported having auditory hallucinations and nightmares.  The Veterans judgment and insight were deemed compromised, and he appeared evasive during the interview.  The psychologist opined that the Veteran had moderate impairments in understanding, remembering, concentration, persistence, and pace, and that he had symptoms of illogical thoughts and suspicion with marked social functioning.  The psychologist concluded that the Veteran had total occupational and social impairment.  
The Veteran continued treatment at VA, and in May 2014 he reported that he was still having nightmares and flashbacks, and that his mental health condition had not improved.  He sought group therapy, and despite treatment he indicated in July 2015 that he still had nightmares three times per week, and that he was having panic attacks, moderate depression, poor energy, and insomnia.  In November 2015 a VA treatment provider indicated that the Veteran had moderate depression with sadness most of the day.  At the time the Veteran had reported that he had lost weight since his last visit and that his clothes did not fit as well; he denied socializing with others, and he reported having flashbacks and nightmares up to three times per week.  
The Veteran began seeking group therapy at a Vet Center, and in spite of this treatment he asserted that he had intrusive thoughts and distressed feelings around his memories, and that he felt high anxiety being around others or going to public places, including church.  By August 2017 the Veteran reported that his depression was stable but that he was still having nightmares twice per week.  His nightmares persisted as of November 2017, and he reported having a violent altercation with a coworker wherein he was briefly detained in jail.  
Here, the Board finds the evidence demonstrates that the Veterans PTSD resulted in occupational and social impairment with deficiencies in most areas throughout the duration of the appeal.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  The evidence demonstrates that the Veterans PTSD was manifested throughout the pendency of the appeal by a depressed mood, isolationism, panic attacks, severe insomnia and nightmares, hyperarousal, hypervigilance, suicidal ideation, difficulty with social and work relationships, and some auditory hallucinations.  The evidence indicates deficiencies in thinking, mood, and relationships.  The Veteran has had ongoing treatment and medication management through VA and a Vet Center and yet he continued to have these described mental health symptoms.  These symptoms appear to have permeated all aspects of his life.  As a result, the Board concludes that the evidence as a whole more nearly approximates the criteria for a disability rating of 70 percent.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; see Hart, 21 Vet. App. 505.
Despite the June 2013 private psychological evaluation finding that the Veteran had total occupational and social impairment, the Board finds the evidence does not show total occupational and social impairment at any point during the pendency of the appeal.  In this regard, the Board finds the actual reported symptomatology and impairments more probative than the general finding of total impairment.  At no point were there reports of inappropriate behavior, with the exception of a single violent altercation which the Board finds does not demonstrate grossly inappropriate behavior given the frequency, and no reports of disorientation.  Although the Veteran did report having difficulty being in public and isolating himself from others, he has been able to participate in group therapy at VA and the Vet Center.  The Veteran reported isolating himself in the home, but he has a good relationship with his grandson.  The Board notes that the Veteran was working in construction in November 2017.  The Veteran also reported that he had some difficulty relating to others in that he angered easily and was distrustful, but he has been able to attend therapy consistently and he completed an inpatient mental health treatment program in 2012.  There is no indication that the Veteran is unable to express himself or communicate, and while his mental health examinations show depression symptoms he has been able to maintain his composure during therapy.  The sum of the evidence is against a finding that the Veteran has a total occupational and social impairment required for a 100 percent disability rating for PTSD.  For these reasons, the Board finds the criteria for a disability rating in excess of 70 percent for PTSD have not been met at any time during the pendency of the appeal.  38 C.F.R. § 4.130.  
Resolving the benefit of the doubt in favor of the Veteran, the Board finds the criteria for a disability rating of 70 percent, but not more, for PTSD have been met.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, the criteria for a disability rating in excess of 70 percent have not been met at any time during the pendency of the appeal.  
Neither the Veteran nor his attorney has raised any other issues pertaining to extraschedular consideration, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
2.  TDIU
Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  
Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  
In this case, the minimum schedular criteria for a TDIU are met as of the application date for his PTSD claim, and the question is whether the Veterans service-connected disabilities alone were of sufficient severity to produce unemployability on and after that date.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Upon review, the Board finds the evidence demonstrates that the Veterans service-connected disabilities prevented him from securing and following a substantially gainful occupation throughout the pendency of the appeal.  The Board notes that the Veteran had a steady work history and that he worked for the city for 26 years before stopping due to back problems in 1998.  The Veteran is service-connected for degenerative disc disease of the lumbar spine.  He reported receiving social security benefits. The May 2013 VA examiner did not provide an opinion as to whether the Veterans mental health disability affected his ability to work, but at the time the Veteran was not working.  However, the private psychologist who evaluated the Veteran that same year indicated that the Veteran had total occupational and social impairment.  Although the Board finds that the evidence suggests that the Veterans PTSD symptoms are consistent with a 70 percent disability rating rather than total occupational impairment, the evidence suggests that the Veteran would not be able to maintain substantial gainful employment.  The most notable indication supporting this finding is that in November 2017 the Veteran was doing work on a construction site and he felt as though a coworker was trying to kill him, and therefore he threatened the coworker with a weapon.  This incident suggests that the Veterans mental health symptoms, in concert with orthopedic limitations as a result of his service-connected back disability, would preclude his ability to maintain functioning in a workplace.  Additionally, the Board notes that the Veteran has an 11th grade education, and given his gap in work history, these vocational factors would further deter his ability to maintain substantial gainful employment. 



(CONTINUED ON NEXT PAGE) 
Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence demonstrates that the Veterans service-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation throughout the duration of the appeal.  Accordingly, entitlement to a TDIU is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	E. F. Brandau, Associate Counsel 

